PARKER, Judge.
Defendants assign as errors, first, the denial of their motions for directed verdicts of not guilty, and, second, the failure of the court “to properly instruct the jury as to the value of circumstantial evidence.” We find no error in either assignment.
The evidence, when viewed in the light most favorable to the State, was amply sufficient to require submission of the cases to the jury, and defendants’ motions, which we treat as motions for nonsuit, State v. Holton, 284 N.C. 391, 200 S.E. 2d 612 (1973), were properly denied.
The court correctly instructed the jury as-to the burden and quantum of proof required for conviction, and absent a request for special instructions the court was not required to *319instruct the jury as to how it should view circumstantial evidence. State v. Warren, 228 N.C. 22, 44 S.E. 2d 207 (1947) ; State v. Murray, 21 N.C. App. 573, 205 S.E. 2d 587 (1974) ; 3 Strong; N. C. Index 2d, Criminal Law, § 112, p. 8.
We have carefully reviewed the entire record and find
No error.
Judges Hedrick and Clark concur.